﻿Allow me at the outset to
offer Mr. Julian Hunte my warm congratulations on his
election as President. We are confident that he will
guide our deliberations during this fifty-eighth session
to a productive conclusion. Let me also express my
deep appreciation to his predecessor, Mr. Jan Kavan,
for his effective guidance of the work of the Assembly
at its fifty-seventh session.
Four years ago Kiribati joined the United Nations
as one of its youngest Member States. Our membership
of the United Nations was an affirmation of our faith in
and support for the noble principles enshrined in the
United Nations Charter.
Since then, events have occurred to test the
resolve of this Organization. Indeed, the United
Nations has faced many challenges. The recent brutal
and calculated attack on United Nations personnel in
Baghdad, which resulted in a tragic loss of life and
many injuries, are to be condemned. We mourn the loss
of the Secretary-General’s senior representative, Sergio
Vieira de Mello, and the others who perished in the
attacks.
Kiribati commends the Secretary-General for his
unwavering determination to ensure that the United
Nations continues to perform the role we expect of it in
the international arena.
We have followed with increasing alarm the
globalization of terror. No longer can we in the Pacific
claim immunity from terrorism. The consequences of
terrorist acts are abhorrent. Kiribati condemns
terrorism and all acts of terror directed against innocent
people. We cannot condone acts of terror, regardless of
their purported objective.
Even though we have not been, and may never be,
directly subjected to horrors such as that of 11
September 2001 and the terrorist acts in Riyadh,
Jakarta and Baghdad, we realize that terrorism knows
no boundaries or limitations. It is a crime against
humanity and against the international community as a
whole, and we must therefore work collectively to
defeat it. To do so will require an international
response backed by concerted regional and national
efforts.
At the international level, Kiribati fully supports
the relevant Security Council resolutions against
terrorism. The Pacific Islands Forum is actively
addressing security issues at the regional level. Despite
financial constraints, Kiribati is pleased to have
contributed, within the framework of the 2000
Biketawa Declaration, police personnel to the Regional
Assistance Mission to Solomon Islands. My
Government decided to contribute to that initiative
because of our firm belief in the strength of regional
cooperation. The Regional Assistance Mission to the
Solomon Islands is a clear demonstration of the ability
of Pacific Island Forum member countries to respond
swiftly and cooperatively to requests from fellow
member countries for support in restoring law and
order.
While Kiribati appreciates the recognition of this
regional initiative by the United Nations, we hope and
urge that further assistance will be forthcoming to
strengthen and ensure the success of this undertaking.
At the national level, Kiribati has introduced
various bills and taken other measures as part of its
effort to address security challenges. This is an
ongoing process that will progress at a pace dictated by
our financial situation, personnel and other constraints.
We are confident that, given our commitment, and with
appropriate assistance from the international
community, we will in time achieve our goals.
Kiribati supports the idea that terrorism must be
eliminated. We must all fight against those who reject
dialogue as a means of securing their objectives and
instead resort to terror. We would like to associate
ourselves with the many speakers who advocate that
18

we exercise restraint. We must ensure that in our fight
against terrorism we continue to uphold the principles
that are the cornerstones of this esteemed body — the
principles that we cherish and in which we firmly
believe.
Kiribati fully supports efforts to address the
security challenges facing the world today. We are,
however, mindful that the magnitude of the security
challenges facing Member States differs.
In the case of Kiribati there are many challenges
and problems that threaten our people and country.
Kiribati is one of the least developed countries and is
also a small island developing State located in the
middle of the Pacific ocean. Our remoteness and
insularity, narrow economic base, small population and
high population growth rate are factors that we have to
accept.
Being a small island developing States poses
many challenges to national efforts in terms of
sustainable development and beneficial integration into
the world economy. These unique characteristics
warrant special consideration for sustained and
enhanced cooperation from development partners.
Kiribati has benefited, and continues to benefit,
from the various programmes offered through the many
United Nations agencies. In acknowledging with
gratitude the support extended by the United Nations in
this regard, I would also like to record our appreciation
to our development partners for their continuing
support for our efforts at increasing and enhancing the
equitable distribution of development benefits to our
peoples.
We realize that a lot more needs to be done.
Kiribati has a vast exclusive economic zone rich in
fisheries and marine resources. We are actively
promoting the sustainable exploitation of these
resources, and consider the establishment of an onshore
fish processing facility to be an appropriate
development.
Kiribati comprises low-lying coral atolls and is
therefore very vulnerable to climate change, climate
variability and sea-level rise. This is an issue of high
priority for us, as it is for other low-lying countries. It
is also an issue that requires an international response.
Political commitment and a high level of cooperation
by the international community are called for in
addressing this challenge.
There is a need for immediate reductions in and
limits on greenhouse gas emissions to bring them into
line with the objective of the United Nations
Framework Convention on Climate Change. We call
upon the major emitters of greenhouse gases to ratify
the Kyoto Protocol in a timely manner.
We recognize the need to develop and implement
appropriate adaptation response measures, and call for
support in this respect from international sources,
including the Global Environment Facility.
International support will similarly be required in
the joint implementation of the vulnerability and
adaptation Pacific type 2 initiatives, launched last year
at the World Summit on Sustainable Development.
We look forward to the 2004 international
meeting to be held in Mauritius. This will provide a
valuable opportunity to the international community to
take stock of what has happened since Rio and
Barbados. We certainly hope that Mauritius will
provide a road map of concrete and practical actions,
which are required to achieve the objectives of the
Programme of Action. While we accept primary
responsibility for our own development, we also realize
that the achievement of such aspirations will be beyond
our reach if we have to work alone. We require the
assistance of our partners in development.
These have been turbulent times for the United
Nations. Recent events have brought to the fore the
need for the United Nations to adapt. The rapidly
changing global environment in which the United
Nations operates demands adaptations if the
Organization is to continue to be of relevance to
Member States.
Kiribati joins previous speakers in welcoming the
reform initiatives outlined by the Secretary-General.
We realize that Member States must direct and actively
support the adaptation process. The direction and
support thus accorded to the United Nations will enable
it to become more responsive to the aspirations of its
Member States and those of the communities and
peoples they represent.
Kiribati fully supports the view that the United
Nations and its major organs should be more
representative and more democratic in order to reflect
the expanded membership of the Organization. The
rules so appropriate to situations in the 1940s cannot be
19

applied practically and effectively in the twenty-first
century.
To conclude, we are faced with new challenges.
We must commit ourselves to tackling these emerging
challenges meaningfully. We must therefore be ready to
introduce and accept changes appropriate to our times.




